Citation Nr: 1612937	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  06-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, currently rated 70 percent disabling.


REPRESENTATION

Veteran represented by:	David Falcon, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974, and from November 1990 to July 1991.

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, assigning a 30 percent disability rating, effective March 9, 2007.  A notice of disagreement was filed in May 2009, a statement of the case was issued in October 2010, and a substantive appeal was received in November 2010.

In an October 2015 rating decision, the RO assigned a 70 percent disability rating to PTSD, effective March 9, 2007.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2015, the Board remanded the issues of entitlement to an increased rating for a right wrist disability, and entitlement to service connection for bilateral hearing loss, tinnitus, and erectile dysfunction (ED).  Such development has not been completed and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The record includes no communication from the Veteran or a designated representative received earlier than March 9, 2007, that constitutes either a formal or informal claim of service connection for PTSD.

2.  For the entire period contemplated by this appeal, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 9, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).

2.  For the entire period contemplated by this appeal, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In July 2007, May 2008, and September 2008, VCAA letters were sent to the Veteran with regard to his claim of service connection for PTSD.  The appeal of an earlier effective date and a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating and effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board also finds that VA has complied with all assistance provisions of VCAA with regard to the effective date and increased rating issues.  The evidence of record contains the Veteran's service treatment records, and identified private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's effective date and increased rating claims.  The Veteran was afforded VA examinations in August 2011 and April 2014 with regard to his PTSD.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date and increased rating issues on appeal.

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On March 9, 2007, the Veteran submitted an informal claim of service connection for PTSD.  See 03/09/2007 VBMS entry, VA 21-4138 Statement in Support of Claim. 

In a May 2009 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective March 9, 2007.  In an October 2015 rating decision, the RO assigned a 70 percent disability rating, effective March 9, 2007.

The Veteran disagrees with the effective date assigned to the grant of service connection for PTSD.

Initially, the Board notes that the Veteran does not assert that he filed a claim of service connection for PTSD prior to March 9, 2007; in fact neither the Veteran nor his attorney have offered any specific statements in support of his appeal for an earlier effective date.  Moreover, the submissions of record received prior to March 9, 2007, do not reference PTSD or a psychiatric disability, or do not purport to claim service connection for any psychiatric disability.  Thus, there is no evidence that a formal or informal claim of service connection was received prior to March 9, 2007.

The effective date corresponds to the date of receipt of the Veteran's claim of service connection.  A prior diagnosis of PTSD is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that although VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim of service connection for PTSD until March 9, 2007.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  Consequently, there is no legal basis for assigning an effective date prior to March 9, 2007.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for PTSD, must be denied.  Based on the facts in this case, there is no legal basis for an effective date prior to March 9, 2007, for the award of service connection for PTSD.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

For the above reasons, the Board concludes that an effective date earlier than March 9, 2007, for the grant of service connection for PTSD is not warranted.

Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

In evaluating the present case, the Board finds that the evidence fails to show total occupational and social impairment precluding an evaluation of 100 percent for any portion of the rating period.  

Based on review of the entirety of the VA treatment records, private treatment records, VA examination reports, and lay statements of record, the Board finds that a 70 percent disability rating adequately compensates the Veteran for his PTSD symptomatology.  

A 100 percent disability rating is not warranted for any period contemplated by this appeal as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  There have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  There is no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Total social impairment has not been shown.  

Indeed, the Veteran remains married and maintains relationships with his adult children, sisters, and spouse's family.  He also attends group therapy with other veterans.  While he has reported staying at home most of the time, he keeps busy going through old boxes.  He has sought continuous treatment for PTSD since 2007 and none of the examiners have indicated that his PTSD is manifested by suicidal or homicidal ideation.  (A 2011 VA examination report did note a past homicidal ideation, but this occurred prior to the claims period on appeal and, in any event, standing alone, is not indicative of total impairment but is one factor for consideration among many.)  While he has reported memory loss, in the form of forgetfulness for names and impairment of short-term and long-term memory, none of the VA examination reports or treatment records reflect memory loss for names of close relatives, his prior occupation, or his name.  06/09/2014 VBMS entry, VHA Clarification (06/2014 addendum to 04/2014 VA examination); 06/22/2015 Virtual VA entry, C&P Exam (04/2014 VA examination); 03/03/2016 VBMS entry, C&P Exam (08/2011 VA examination).  At the most recent examination, he was polite and cooperative, spoke logically and coherently, albeit with a depressed and irritable mood.  Both VA examination reports have reflected that he becomes tearful during the interview.  

The 70 percent rating currently in effect compensates him for the manifestations of his PTSD, including disturbances of motivation and mood, sleep impairment, nightmares, flashbacks, depressed mood, and difficulty in adapting to stressful circumstances.  Likewise, the April 2014 VA examiner offered in a June 2014 addendum that the Veteran's PTSD was manifested by social impairment with deficiencies in most areas, rather than a finding of total impairment.  

Thus, the Veteran's psychiatric symptomatology is best contemplated by a 70 percent disability rating and a 100 percent disability rating is not warranted for any period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  




Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities has been established effective June 1, 2007, which corresponds to the date he retired from full-time employment as a result of his right wrist disability.  See 10/13/2015 VBMS entry, Rating Decision-Narrative.  Thus, prior to this period, the Board does not find that a claim for a TDIU had been raised as the Veteran was employed in a full-time capacity prior to June 1, 2007.  


						(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an effective date earlier than March 9, 2007 for the grant of service connection for PTSD is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


